Case 4:18-cv-03992 Document 17 Filed in TXSD on 11/02/18 Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              November 02, 2018
                                                               David J. Bradley, Clerk
Case 4:18-cv-03992 Document 17 Filed in TXSD on 11/02/18 Page 2 of 2
